UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT


                       __________________

                          No. 94-10028
                       __________________


     UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

                                versus

     ALLEN LANDERMAN,
     DAVID DEWAYNE HANKS,
     a/k/a Ed Banks and
     RANDALL BOYD ZEIGLER,
     a/k/a/ Bo Zeigler,

                                         Defendants-Appellants.

                    * * * * * * * * * * * * *

                       __________________

                          No. 94-10403
                       __________________


     UNITED STATES OF AMERICA,
                                         Plaintiff-Appellee,

                                versus

     RODNEY LEE HOLLOMAN,
     a/k/a/ Rod Weatherly and
     WALTER HUMBERT CUSHMAN,

                                         Defendants-Appellants.

         ______________________________________________

      Appeals from the United States District Court for the
                    Northern District of Texas
          ______________________________________________
                          March 31, 1997

Before BENAVIDES, STEWART, and DENNIS, Circuit Judges.

BENAVIDES, Circuit Judge:
     This direct criminal appeal involves, among other things, a

challenge to the district court's refusal to allow a prosecution

witness to be cross examined regarding his alleged bias.            Finding

that the limitation of cross examination resulted in a violation of

the Confrontation Clause and that such error was not harmless, we

vacate and remand.

I.   BACKGROUND

     The evidence at trial demonstrated that from 1989 to 1992

several companies were established to market oil and gas drilling

projects.    The projects were marketed through the use of written

prospectuses sent by mail to potential investors and through the

companies' sales brokers telephoning potential investors.                 The

prospectuses contained inflated cost estimates for drilling the

wells; misrepresentations regarding the qualifications of various

persons involved in the projects; and false representations that

certain individuals performed work for the companies.            During the

telephone     solicitations,     the    brokers   would      make     false

representations and promises about the investment.         Additionally,

names   of   employees   and   affiliated   companies     were    given    as

references to potential investors.      These references are known as

"in-house" references.

     There are five appellants on this consolidated appeal: Walter

Humbert Cushman III (Cushman), who essentially owned and operated

the companies, but represented that he was only a consultant;

Rodney Lee Holloman (Holloman), who initially was involved in

establishing the companies but thereafter worked primarily at the

drill sites; Allen Landerman (Landerman), who was an attorney

                                    2
representing        the   companies;       David   Dewayne     Hanks    (Hanks),   who

appraised a drilling rig and for a brief time was a sales manager;

and Randall Boyd Zeigler (Zeigler), the personnel manager who

interviewed and hired sales brokers for the companies.

     A.       GREAT SOUTHWEST ENERGY

     In the latter part of 1989, Sam Hooper, who had been involved

in the oil and gas business, met with Cushman, Holloman, and Rob

Overstreet (Overstreet),1 to discuss the development of two oil and

gas wells, the Strickland and Parkman wells.                     Thereafter, Great

Southwest       Energy      was    incorporated,         and    the     articles    of

incorporation        listed       Hooper     as    the   initial       director    and

incorporator.        Neither Cushman's nor Holloman's name was listed in

the articles of incorporation or in the company's mailings to

potential investors.          Cushman and Holloman represented that they

were outside consultants for Great Southwest Energy.

     Great Southwest Energy marketed the Parkman and Strickland

wells.       This project, known as the Twin Elephant, was offered to

investors in a prospectus. Cushman, Holloman, and Hooper agreed to

divide the profits among themselves.               Richard Hewitt, an attorney,

prepared      the    Twin   Elephant       prospectus,       which     disclosed   the

participation of Cushman and Holloman and their criminal records.

Pursuant to Cushman's instructions, Daphne Bostick, a secretary,

removed pages from the prospectus indicating that the company was

the subject of an investigation by the State Securities Board.

     Hooper resigned on December 31, 1989, because the investors'


         1
          Overstreet was tried with the instant appellants and
acquitted by the jury.

                                            3
money was     not   being    spent    as       represented      in    the    prospectus.

Despite his resignation, Great Southwest Energy continued to list

Hooper as president on company mailings until April of 1990. After

Hooper's name was removed, Overstreet was listed as president of

Great Southwest Energy.

     Meanwhile, Grant Ottesen (Ottesen) owned and operated Oil

Consortium    of    Texas,    Inc.2        Because          Ottesen's    business     was

experiencing    financial     difficulties,            he    merged     it   with   Great

Southwest Energy in late 1989. Names of prospective investors were

obtained primarily from "lead" lists.                       Using these lists, the

brokers for Great Southwest Energy made telephone contact with

prospective    investors.       For    a       short   period     of    time,   Ottesen

recruited sales brokers for Cushman. Ottesen left the newly merged

company in April of 1990 but returned in September of 1990.

     Ottesen testified that the following misrepresentations were

made to investors: Hooper was president of the company during the

Twin Elephant program; projects were already producing oil; almost

all units had been sold; and the return on the investment was

nearly immediate.      Ottesen heard Cushman admit that he knew the

Twin Elephant would not have any production and that he did not

intend to spend any more money than had already been spent.

Ottesen also testified that in-house references were given to

investors, false drilling reports were given to salesmen, drilling




     2
        Ottesen was indicted along with the appellants. Ottesen
pleaded guilty to two counts of fraud and testified against the
appellants.

                                           4
costs were inflated,3 investor funds were used to pay salaries and

expenses of the office, and that completion funds4 were called

early and used for purposes other than drilling.       Ottesen also

testified that Zeigler, Hanks, Holloman, Cushman, and Don Cronn

(also known as Tom Green) were all part of conversations in which

this conduct was discussed.

     Tom Grace began working as a sales broker for Great Southwest

Energy in December 1989.      Grace advised the investors that the

wells were going to be horizontally drilled.    In fact, the wells

were never horizontally drilled.      According to Holloman, they

attempted to horizontally drill the Strickland well but could not

reach the bottom of the hole because the well had been sitting

dormant for seven or eight years. Grace testified that he resigned

in May 1990 because the company did not procure a management

license for the oil and gas brokerage and also because he learned

"about the backgrounds of Mr. Cushman and Holloman."

     Jo Beth Smith (Smith) performed accounting work for Great

Southwest Energy in the early part of 1990.     Holloman had Smith

cash $5,000-$6,000 checks for expenses or "to go on a trip."

Neither Cushman nor Holloman received salaries or paychecks.    The

evidence revealed that, instead of receiving salaries or being on

the company payroll, the company paid the expenses of Cushman and



     3
        Bruce Damron, a petroleum engineer, testified that he had
estimated the cost of drilling the Strickland well at $640,000.
Yet the prospectus provided that the cost would be $1,258,100.
         4
         Ottesen explained that the brokers should not call for
completion funds until after it has been determined that a well is
commercially viable.

                                  5
Holloman.

     Lisa Holdge (Holdge) began working as a receptionist for Great

Southwest Energy in February 1990.           Cushman subsequently asked her

to become secretary-treasurer of the company, and she agreed.                The

position was in name only.          Cushman instructed Holdge to create

false invoices for oil field services.            After the Securities Board

investigated       the   company,   Cushman      directed    Holdge   to    place

rescission letters in all the investor files.               The recision letter

explained to the investors that they could obtain a return of the

money they invested.          Cushman, however, told her to send the

recision letter to certain selected investors, and she complied.

Holdge resigned after discovering that her name had been listed as

a reference in one prospectus.

     B.     HARTFORD OIL AND GAS

     In     June    1990,   Hartford       Oil   and   Gas    (Hartford)5    was

incorporated to market the Silver Fox and Slover Beever wells.

After that time, the name Hartford was used in place of Great

Southwest Energy.         Glen Chambers was later named president of

Hartford.    David Card (Card), a codefendant who pleaded guilty to

wire fraud, worked as a sales broker.            Hanks was sales manager at

Hartford for a short time, and Ottesen, after returning to the

company, became sales manager in spring of 1991.

     Jeff Everett (Everett), Cushman's son-in-law, bought Foxridge

Securities (Foxridge), a company that was a licensed brokerage, for



    5
       Subsequently, the company was called Hartford Exploration.
Because it is unclear exactly when Hartford changed names, we will
refer to both companies as "Hartford."

                                       6
Cushman.6     At Cushman's request, Card began working at Foxridge.

Cushman and Card actually operated Foxridge.                      Cushman made Card

president of Foxridge.            Hartford used Foxridge as a reference in

the prospectus for the Slover Beever project. Investors would call

Foxridge to obtain information regarding the project, and Card

"told them that [Foxridge was] doing due diligence on [Hartford.]"

Foxridge closed in November of 1990, and upon Foxridge's closing,

Card returned to Hartford.

     In      June    1990,    Card    hired       Grace   to     work    for    Foxridge

Securities.         Grace typed the prospectus for the Silver Fox well,

including the criminal backgrounds of Cushman and Holloman in the

prospectus.         He observed Cushman remove that information from a

prospectus.         Grace worked for Allen Landerman, an attorney, from

December 1990 until August 1991.                 It was Landerman's opinion that

the joint ventures were not securities.                    Grace put together the

prospectus for the Slover Beever well, the Grand Slam No. 1, and

the Grand Slam No.2.          Cushman did not want the criminal histories

disclosed in the prospectus because it "made sales very difficult."

     Ulrike     Bell     (Bell)     worked       for   Cushman    at    Hartford    as a

bookkeeper from July 1990 to February 1991.                    She regularly signed

checks in blank for Cushman, and Cushman asked her to make false

invoices.           Several    of     the        representations        about      Bell's

qualifications listed in the prospectus were false.7


         6
           Everett previously had opened a bank account in the
fictitious name of East Texas Well Service to allow Cushman to cash
the Great Southwest Energy checks. The bank statements were mailed
to Everett's home address.
     7
          Also, Raymond Wottrich was never hired by Cushman as a

                                             7
     Zeigler was the personnel manager and interviewed and hired

sales brokers.         He knew that Foxridge's name was being given as a

reference. According to Kevin Rose, who worked for Hartford, sales

brokers   at     the    companies   made       whatever   representations            were

necessary to persuade investors, and the information that the

brokers imparted to the investors over the phone had been supplied

by Donn Cronn, Zeigler, Overstreet, Cushman, and Holloman.

     Teresa Stauffacher, a receptionist, was instructed to give

Pearsall Oil Field Supply as a reference to investors.                                The

telephone number for Pearsall was actually a telephone in Zeigler's

office    at    Hartford,    and    when       that   phone       rang,    Zeigler    had

Stauffacher answer it.         Cushman admitted to Stauffacher that his

name was not on any documents because it would be a red flag for

the federal authorities.        Zeigler admitted to Stauffacher that his

name was not listed on anything because he had "a wife and kids and

was not going down."

     C.        HORIZONTAL DRILLTEX

     Cushman       hired    Royce    Calk       (Calk),       a    certified     public

accountant, to do accounting work for Hartford and later made Calk

president of a company called Horizontal Drilltex.                        It was falsely

represented to investors that Horizontal Drilltex and Hartford were

separate entities and that Horizontal Drilltex had drilled between

20 and 30 wells.        Additionally, completion funds, which were only

to be called from an investor after the well was completed, were

called before drilling began.



petroleum engineer as represented in the Silver Fox prospectus.

                                           8
     Hanks, Holloman, Overstreet, and Stanley Crutchfield met with

Jim Meyers (Meyers), who sold Horizontal Drilltex a drilling rig

for $109,000.   Holloman signed a promissory note for the rig on

behalf of Horizontal Drilltex. Hanks appraised the drilling rig at

$1,250,000. Meyers thought that, after improvements, the rig would

be worth $350,000 to $400,000 on the market.   The drilling rig was

used to raise $1,000,000 in investor funds, which was deposited in

Horizontal Drilltex's account.

     D.   EXCITING TANS

     Terry Donahue,8 Cushman, and Marylin Cook set up a tanning

salon called "Exciting Tans" using money from Cushman and money

that investors had sent to Hartford and Great Southwest Energy for

the drilling of the oil and gas wells.    This money was treated as

a loan to Exciting Tans.   To repay the loan, Exciting Tans would

send money every week to Matuso Holding Company, which was used as

a holding company to funnel money back to Cushman.9

     On one occasion, Donahue heard Cushman and Landerman in a

conversation deciding that $23,000 (a $15,000 check and a $8,000

check) from Cushman would be routed through Landerman's client

trust account and then to Exciting Tans.    That money was used to

start a second tanning salon.        Cushman's investment was also

returned to him by allowing his employees to charge services at

Exciting Tans against any amounts owed to him.



     8
        Donahue pleaded guilty to wire fraud and money laundering
prior to testifying.
     9
        Dana Bien worked for Cushman and regularly cashed $2,000
checks for Cushman that were written to Matuso Holding Company.

                                 9
     E.     EVIDENCE REGARDING INVESTORS

     Various investors testified that they would not have invested

in the oil and gas projects had they known that Cushman and

Holloman were the true owners of the company, that Cushman and

Holloman had criminal records, that the investor funds were not

being used for drilling wells, and that Holloman had never drilled

a well.

     An auditor for the Government testified that the total amount

of investor funds received from the marketing of the five oil and

gas drilling projects was $5,283,487, that the total amount of

refunds to investors was $61,206, and that the total amount of

royalties paid was $71,385.

     F.    PROCEDURAL HISTORY

     On February 10, 1993, a 24-count indictment was returned

charging Cushman, Holloman, Hanks, Landerman, and Zeigler, along

with seven other defendants with violations of conspiracy, mail

fraud,    wire    fraud,   money    laundering    and     criminal   contempt.

Ultimately, on October 6, 1993, a third superseding 32-count

indictment       was   returned    charging    Cushman,    Holloman,   Hanks,

Landerman, Zeigler, and six other defendants with conspiracy, mail

fraud, wire fraud, and money laundering.          Additionally, a separate

superseding indictment was returned charging Cushman and Holloman

with criminal contempt.

     On November 15, 1993, trial began on the 32-count indictment.

The next day a mistrial was granted.          The retrial began on November

22, 1993.    The five defendants that are now party to this appeal

were found guilty on all counts submitted to the jury: Cushman,

                                       10
counts 1-4 and 6-32;10 Holloman, counts 1-4 and counts 6-30; Hanks,

1, 25, 26, and 27; Landerman, 1, 31, 32; and Zeigler, 1, 20, 28,

29, and 30.         Cushman and Holloman were later tried on a separate

superseding indictment charging five counts of contempt, and both

were found guilty on all five counts.

       The    district     court   imposed       the   following   sentences    of

imprisonment and fines:          Cushman received 290 months and a $40,000

fine; Holloman received 210 months and a $30,000 fine; Hanks

received 52 months and a $10,000 fine; Zeigler received 60 months

and a $10,000 fine; and Landerman received 135 months and a $10,000

fine.

II.    ANALYSIS

       A.     RESTRICTION OF CROSS EXAMINATION REGARDING WITNESS BIAS

       All five appellants, Cushman, Holloman, Landerman, Hanks, and

Zeigler, argue that the district court violated their confrontation

rights under the Sixth Amendment by improperly restricting defense

counsel's cross examination that was intended to demonstrate bias

on    the    part   of   Grant   Ottesen,    a   prosecution   witness.        More

specifically, the district court prohibited the appellants from

questioning Ottesen regarding his pending felony charge in state

court and any effect it might have on his motivation to testify in

the instant federal proceeding.11            The Government counters that the

pending charge was not relevant to Ottesen's motive to testify

against the appellants and that the "appellants were otherwise


       10
             Count 5 was not submitted to the jury.
        11
         The defense also wanted to admit this evidence to rebut
Ottesen's testimony that he had never used any drug but marijuana.

                                        11
allowed to fully cross examine him."12

      Although     the    scope   of    cross    examination    is   within    the

discretion of the district court, that discretionary authority

comes about only after sufficient cross examination has been

granted to satisfy the Sixth Amendment.               United States v. Restivo,

8 F.3d 274, 278 (5th Cir. 1993), cert. denied, __ U.S. __, 115

S.Ct. 54 (1994).     "The Confrontation Clause of the Sixth Amendment

is satisfied where defense counsel has been permitted to expose to

the jury the facts from which jurors, as the sole triers of fact

and credibility, could appropriately draw inferences relating to

the   reliability    of    the    witness."     Id.    (citation   and   internal

quotation marks omitted).           To show an abuse of discretion, the

appellants    must   show    that      the    limitations     imposed    on   cross

examination were clearly prejudicial.             Restivo, 8 F.3d at 278.

      Prior   to   testifying      at   the     appellants'    trial,    Ottesen,

pursuant to a written plea agreement, pleaded guilty to two counts

of fraud in connection with the offenses that are the subject of

this appeal.        Ottesen's plea agreement provided that "[u]pon



      12
        The Government also asserts that the pending state charge
was not a final conviction that could be used to attack Ottesen's
credibility under Rule 609(a) of the Federal Rules of Evidence.
While this assertion certainly is correct, in the instant case, it
is of no moment. The appellants were not attempting to use the
pending criminal charge as a general attack on Ottesen's
credibility.   Instead, they were attempting to effect a more
particular attack on Ottesen's credibility by exposing his possible
bias or ulterior motive for testifying. See Davis v. Alaska, 415
U.S. 308, 316, 94 S.Ct. 1105, 1110 (1974) (explaining the
difference between exposing on cross examination a prior criminal
conviction for the purpose of affording the jury a basis to infer
that the witness would be less likely to be truthful and exposing
on cross examination a bias, prejudice, or ulterior motive of the
witness).

                                         12
request of the defendant, [the] United States agrees to bring to

the attention of any other prosecuting authority the nature and

extent of the defendant's cooperation."               The plea agreement was

admitted into evidence.         At the time he pleaded guilty to the two

federal offenses, Ottesen had a pending delivery of cocaine charge

in state court.     The Government filed a motion in limine seeking to

prohibit the appellants from questioning Ottesen regarding the

pending charge, which the district court granted.

      During the instant trial, Ottesen testified that he pleaded

guilty to one count of mail fraud and one count of wire fraud and

that he was awaiting sentencing. The plea agreement provided that,

at sentencing, the Government would move to dismiss Ottesen's 15

remaining counts in the indictment.             Additionally, the Government

had agreed that, prior to sentencing, it would make known to the

court   the   nature    and     extent   of    Ottesen's   cooperation.      The

agreement     further       provided    that   the   Government   may    seek   a

substantial assistance reduction in Ottesen's sentence under § 5K

"should     the   Defendant,       in    addition     to   full   cooperation,

substantially assist the United States and law enforcement agencies

in investigating and prosecuting criminal matters."                     On cross

examination, when asked whether he considered the Government's

dismissal of the remaining counts a benefit, Ottesen replied that

he was "not putting any weight on that."             He did acknowledge that

the   possibility      of    obtaining    sentence    reduction   would    be   a

"benefit."

      Defense counsel tendered cross examination questions regarding

the pending state charge, and the district court allowed Ottesen to

                                         13
answer those questions outside the presence of the jury.13   Ottesen

admitted that the state case, which carried a potential life

sentence, was pending when he entered into the plea bargain with

the Government.   When asked whether he expected the Government to

make a favorable recommendation to the state prosecutor regarding

his cooperation, Ottesen answered that he did not know and that it

had not been discussed.14

     Defense counsel then offered the testimony, arguing that it

showed Ottesen's motive to testify, his bias, and his prejudice.

The court responded as follows:      "Well, I haven't heard him say

anything that would cause you to think that that's so.        So if

that's the reason it's being offered, I will exclude the testimony.

Even if it had some slight relevance, its improper or undue



     13
         The Government asserts that the record does not reflect
that any of the appellants joined in requesting the proffered
questions. The record indicates, however, that the district court
instructed the defense attorneys to designate one "attorney to
conduct examination of various witnesses on the subjects of
cooperation with the Government, plea agreements, and related
matters." Moreover, the district court expressed his displeasure
with an attempt by Landerman's attorney to make a proffer regarding
the termination of his cross examination of Ottesen. The following
colloquy exemplifies the court's position and the futility of an
attempt to independently voice an objection to the district court's
ruling:

     [Landerman's attorney]: May I make a proffer on [the]
     termination of my cross-examination?

     THE COURT:     We don't have time to do that. There are
     more important things, Mr. Rosenberg. I need for you to
     comply with my rulings, and then we wouldn't have these
     problems.
     14
         According to Cushman, "Bill Coos, the State Prosecutor,
states the charges were dismissed against Ottesen upon request of
the Federal Prosecutors as a result of Ottesen's testimony against
Cushman."

                                14
prejudicial effect would outweigh it."

     Contrary to the district court's holding, "[t]he partiality of

a witness is subject to exploration at trial, and is always

relevant as discrediting the witness and affecting the weight of

his testimony."    Davis, 415 U.S. at 316, 94 S.Ct. at 1110 (internal

quotation marks and citation omitted).                   We acknowledge that a

district court is afforded broad discretion in determining the

probative value of evidence to determine its admissibility. United

States v. Abel, 469 U.S. 45, 50, 105 S.Ct. 465, 468 (1984).

Further, it is well established that a district court may impose

reasonable    limits     on   defense       counsel's     questioning      into   the

potential bias of a government witness to prevent "harassment,

prejudice,   confusion        of    the   issues,   the    witness'    safety,    or

interrogation     that    [would      be]    repetitive    or   only    marginally

relevant."    Olden v. Kentucky, 488 U.S. 227, 232, 109 S.Ct. 480,

483 (1988). Of course, as set forth previously, until we determine

that the cross examination satisfied the Sixth Amendment, the

district court's discretion does not come into play.                       Restivo,

supra.

     In the case at bar, after hearing Ottesen's answers to the

proffered    questions,       the    district    court     stated   that    Ottesen

apparently did not interpret the clause in the plea agreement to

include the state prosecuting authorities.                  That determination,

however, should not have been made by the district court. Instead,

the jury, as the trier of fact, should have been allowed to draw

its own inferences regarding Ottesen's credibility and determine

what effect, if any, the pending criminal charge had on Ottesen's

                                            15
motivation to testify.        Cf. Olden v. Kentucky, 488 U.S. at 232, 109

S.Ct. at 483 (stating that speculation regarding prejudice caused

by evidence of bias cannot justify exclusion of cross examination).

     The   Supreme    Court    has    consistently    "recognized   that   the

exposure of a witness' motivation in testifying is a proper and

important function of the constitutionally protected right of

cross-examination."       Davis v. Alaska, 415 U.S. 308, 316-17, 94

S.Ct. 1105, 1110 (1974) (citing Greene v. McElroy, 360 U.S. 474,

496, 79 S.Ct. 1400, 1413 (1959)); accord Olden v. Kentucky, 488

U.S. at 231, 109 S.Ct. at 483.          Additionally, this Court has made

clear    that   the   right    to    cross   examination   "is   particularly

important when the witness is critical to the prosecution's case."

United States v. Mizell, 88 F.3d 288, 293 (5th Cir.), cert. denied,

__ U.S. __, 117 S.Ct. 620 (1996).            Counsel should be allowed great

latitude in cross examining a witness regarding his motivation or

incentive to falsify testimony, and this is especially so when

cross examining an accomplice or a person cooperating with the

Government.     United States v. Hall, 653 F.2d 1002, 1008 (5th Cir.

1981).    Indeed, the right of cross examination:

     is so important that the defendant is allowed to "search"
     for a deal between the government and the witness, even
     if there is no hard evidence that such a deal exists.
     What tells, of course, is not the actual existence of a
     deal but the witness' belief or disbelief that a deal
     exists.

Id. (quoting United States v. Onori, 535 F.2d 938, 945 (5th Cir.

1976)).

     Here, the jury was informed that Ottesen had pleaded guilty to

two federal offenses and was awaiting sentencing.                The district


                                        16
court's ruling nevertheless precluded the jury from learning of the

pending state charge, which, especially in light of the plea

agreement provision to relate Ottesen's cooperation to any other

prosecuting authority, would allow the jury to conclude that "there

was considerable incentive for him to `slant, unconsciously or

otherwise, his testimony in favor of or against a party.'"           United

States v. Cooks, 52 F.3d 101, 104 (5th Cir. 1995).

     In Cooks, the district court allowed cross examination of the

prosecution   witness   regarding   his   status   as   a   paid   criminal

informant and his hopes for leniency on certain charges pending in

Texas in exchange for his assistance in the investigation.           Id. at

103-04.   However, the court disallowed cross examination regarding

the witness's "subsequent Louisiana arrest for purse-snatching or

. . . the stiff penalties [the witness] faced if convicted on

either the Texas or Louisiana charges."       Id. at 103.     Noting that

the pending Texas and Louisiana charges carried possible 99-year

and 40-year sentences respectively, we recognized the obvious

temptation to slant his testimony in favor of the prosecution.

Cooks, 52 F.3d at 104 & n.13.   We thus held that the district court

erred in keeping from the jury these pertinent facts that related

to the witness's motivation to testify.15


     15
         Citing United States v. Hamilton, 48 F.3d 149 (5th Cir.
1995), the Government argues that the district court did not abuse
its discretion in prohibiting the requested cross examination.
Hamilton is inapposite.     Unlike the case at bar, the pending
charges against Hamilton were misdemeanor. Cf. United States v.
Alexius, 76 F.3d 642, 646 (5th Cir. 1996) (distinguishing Hamilton
on basis that it only involved state misdemeanor charges). More
importantly, Hamilton was permitted to elicit evidence regarding
the pending misdemeanor offenses during the cross examination of
another witness.

                                    17
      In light of the fact that Ottesen’s testimony was critical to

the   prosecution's      case16      and    the    pending     charge    carried   the

potential of a life sentence, we conclude that the district court

erred in prohibiting the appellants from exploring before the jury

the effect that Ottesen's pending criminal charge might have on his

motivation to testify.           Like the jury in Cooks, the jury in the

instant case was unaware of the serious pending charge against

Ottesen.       And    given    the     plea      agreement     provision    that   the

Government,      upon    Ottesen's         request,    would    advise     any   other

prosecuting authority about the extent of Ottesen's cooperation in

this case, the denial of cross examination and the defendant's

right to have the jury properly assess Ottesen's motivation is even

more egregious than in Cooks.

      Next, we must determine whether this Confrontation Clause

error was harmless.           Delaware v. Van Arsdall, 475 U.S. 673, 106

S.Ct. 1431 (1986).       "The correct inquiry is whether, assuming that

the   damaging       potential    of       the    cross-examination      were    fully

realized, a reviewing court might nonetheless say that the error

was harmless beyond a reasonable doubt."                Id. at 673, 106 S.Ct. at

1438.      We consider the following factors to determine whether the

error was harmless:       "the importance of the witness' testimony in

the prosecution's case, whether the testimony was cumulative, the




      16
        The Government does not (nor could it credibly) argue that
Ottesen was not a crucial prosecution witness.      During closing
argument, the Government expressly referenced Ottesen's testimony
at least 15 times. During defense counsel's argument, Ottesen was
referred to as "the Government's star witness."

                                            18
presence or absence of evidence corroborating or contradicting the

testimony of the witness on material points, the extent of cross-

examination   otherwise   permitted,   and   of   course,   the   overall

strength of the prosecution's case." Id. After having extensively

reviewed the record, we will consider the evidence in regard to

each of the five appellants.

     1.     ZEIGLER

     It is abundantly clear that Ottesen's testimony was the most

important in implicating Zeigler in the conspiracy.               Ottesen

testified that Zeigler was one of the five persons who were in

charge of raising money and appeasing angry investors.            Ottesen

further testified that these five conspirators met several times a

week and that Zeigler was aware that the companies were using in-

house references.     Ottesen described discussions he had with

Zeigler regarding Cushman's falsifying drilling reports.          No other

witness's testimony comes close to implicating Zeigler to the

extent that Ottesen's testimony does.    Moreover, the prosecution's

case against Zeigler was not strong.         The vast majority of the

prosecution witnesses neither spoke of nor implicated Zeigler in

comparison to the few who testified against him.17 We are confident

that the error was not harmless beyond a reasonable doubt in regard

to Zeigler's conviction.

     2.     HANKS


       17
           As characterized by Zeigler's counsel during closing
argument, "Mr. Ottesen . . . knows the Government's case against
Mr. Zeigler is weak because if you were to take [the prosecutor's]
references to Mr. Ottesen out of his opening, he wouldn't have had
anything to say. He would not have been able to talk about Randall
Zeigler."

                                 19
     Ottesen's testimony also implicated Hanks in the conspiracy.

Ottesen testified that he spoke with Hanks regarding the use of in-

house references for the company.     He further testified that "we

had Dave Hanks come in as an independent, [when] he was actually

working for the company to appraise this rig and get the rig value

over a million dollars, because that's what we were planning on

raising."    Although other witnesses testified regarding the value

of the rig versus the appraisal amount, the other witnesses'

testimony was not nearly as inculpatory.18      We thus conclude that

the error was not harmless.

     3.     LANDERMAN

     Similarly,   Ottesen's   testimony   against   Landerman   appears

significant, if not necessary, to the jury's verdict.           Ottesen

testified that Landerman "basically told [Cushman] how to set up

the corporations to funnel the money through and things of that

nature, and he tried to get the Hartford set up with a joint

venture where we weren't security."       He also testified that when

Landerman first started coming to the Bedford office Landerman

"would be standing up on the sales floor and cringe and tell people

that you can't be saying that [to the potential investors]."


    18
       In the context of arguing that there is sufficient evidence
to sustain Hanks' conviction, the Government argues that "in
addition to evidence of [his] participation in the drilling rig
promotion,"
the following evidence demonstrates Hanks' involvement in the
conspiracy: (1) Hanks was a sales manager at Hartford; he was
used as an independent reference to investors; he lived in the
apartment rented by Cushman and Holloman; he was paid by checks
from Hartford Exploration or Hartford Energy; and he used the name
of Ed Banks while at Hartford. It is clear that the evidence of
the inflated drilling rig appraisal is the most inculpatory
evidence against Hanks.

                                 20
However, "[a]s time passed, [Landerman] got a little bit more

lenient toward misrepresentations" and would just shake his head

and laugh about any misrepresentations he overheard the sales

brokers make. Landerman admitted to Ottesen that the money used to

start Exciting Tans was funneled out of Hartford. Finally, Ottesen

testified that Landerman was aware that they were using in-house

references.

     Other witnesses did testify that Landerman structured the

financial   transactions   that   form   the   basis   of   the   two   money

laundering convictions.    Of course, in order to constitute money

laundering, the proceeds involved in the transactions must have

been from the mail and wire fraud offenses, and the most damning

testimony regarding Landerman's knowledge of the fraud came through

Ottesen.    We therefore cannot conclude that the error was harmless

beyond a reasonable doubt.

     4.     HOLLOMAN

     In regard to Holloman, Ottesen testified that, in Holloman's

presence, Cushman stated that the Twin Elephant would not have any

production and that he did not intend to spend any more money than

had already been spent.     Ottesen also asserted that Holloman was

one of the five people "basically in charge of raising the money"

and that this group of five met several times a week from December

1990 to December 1991.19    Ottesen further testified that Holloman

was involved in conversations regarding in-house references being



     19
        Ottesen later backtracked somewhat, stating that, at the
beginning, Holloman came to the office every day but later Holloman
spent more time at the drilling site.

                                   21
used in the company.

     In contrast to Ottesen's testimony, a fair reading of the

entire transcript leaves one with the impression that after the

company was formed, Holloman spent virtually all his time at the

well site attempting to drill for oil and gas.           Indeed, even the

Government witnesses testified that Holloman appeared competent

while performing his duties at the well sites.              Additionally,

contrary to Ottesen's testimony, Landerman and Zeigler testified

that they did not consider Holloman to be part of the management.

     Ottesen's testimony regarding Holloman's knowledge of the use

of in-house references may be viewed as somewhat cumulative of

other     witnesses'   testimony.        Nevertheless,   after   comparing

Ottesen's testimony with the rest of the Government's evidence, we

are not prepared to find this error harmless.

     5.     CUSHMAN

     Finally, we consider Ottesen's testimony against Cushman.

Although there was sufficient evidence to convict Cushman without

Ottesen's testimony, that is not the appropriate inquiry.          As set

forth above, Ottesen testified that Cushman stated he knew the Twin

Elephant would not have any production and that he did not intend

to spend any more money than had already been spent.              Ottesen

further testified that Cushman confessed "that the Twin Elephant

wouldn't [amount to] a popcorn cart."        Ottesen's testimony was, by

far, the most damaging testimony against Cushman. This is the only

testimony that we have found that directly shows that Cushman

believed the oil and gas projects were simply a sham.

     Further, closing arguments reveal the importance of Ottesen's

                                    22
testimony against Cushman.     The prosecutor relied heavily on

Ottesen's testimony to set forth the case against Cushman.       In

response, Cushman's attorney argued that "the only witness that

they really base all their case on is --what was that guy's name,

the one that talked so fast and -- Ottesen."     Although it is a

close question, after a most careful reading of the record of this

multi-week trial, we are not persuaded that the error was harmless

beyond a reasonable doubt.20 Therefore, the convictions of Zeigler,

Hanks, Landerman, Holloman, and Cushman are vacated.

     C.    RECUSAL

     Cushman, Landerman, and Hanks argue that the district judge

erred in refusing to recuse himself.   They argue that the district

court's actions and rulings favored the Government.21      A judge

should disqualify himself if a reasonable person, knowing all the

relevant circumstances, would harbor doubts about the judge's



      20
          It is worth noting that aside from Ottesen's testimony
directly inculpating Cushman in the charged offenses, Ottesen
provided other testimony that in general placed Cushman in a bad
light before the jury: (1) Ottesen and Cushman used marijuana
together on occasion; (2) Cushman purchased the Silver Fox lease in
an attempt to curry favor with the next Securities and Exchange
Commissioner; and (3) Ottesen observed "about $140,000 worth of
cashier's checks made in $10,000 increments and a title to an
Elante, a clear title to the Jaguar and a title to a Camaro" in a
safe in Cushman's home.
      21
          Landerman and Cushman both filed motions to recuse the
judge in the district court based on the argument that the judge
should have recused himself because he previously presided over a
civil action filed by the SEC against the various companies that
were the subject of this criminal case.        Landerman filed an
application for writ of mandamus with this Court, which was denied.
The Government argues that because Hanks did not file such a
motion, he has not preserved this argument for appeal. Because we
find that this claim does not entitle the appellants to any relief,
we do not reach whether Hanks preserved this issue for appeal.

                                23
impartiality.    Matter of Hipp, Inc., 5 F.3d 109, 116 (5th Cir.

1993).    We review the district court's denial of a recusal motion

for abuse of discretion.    Id.

      The appellants rely on appendices that list the district

court's warnings to counsel and the times the court cut off

questioning. According to Cushman's appendix "C," the charts show,

among other things, that the judge interrupted the defendants'

attorneys 83% of the time and interrupted the Government 17% of the

time.     They contend that the charts demonstrate that the court

terminated defense counsel's questioning much more quickly than the

Government's questioning.   By these actions, they argue, the judge

conveyed to the jury an impression that he favored the Government's

case.

      "Judicial rulings alone almost never constitute valid basis

for a bias or partiality motion."      Liteky v. United States, 510

U.S. 540, 114 S.Ct. 1147, 1157 (1994).        Instead, the judge's

rulings should constitute grounds for appeal, not for recusal. Id.

Opinions formed by the judge that are based on the evidence in the

case or events occurring during the proceedings do not constitute

a basis for recusal "unless they display a deep-seated favoritism

or antagonism that would make fair judgment impossible.       Thus,

judicial remarks during the course of a trial that are critical or

disapproving of, or even hostile to, counsel, the parties, or their

cases, ordinarily do not support a bias or partiality challenge."

Id.     If the remarks stem from an extrajudicial source, they may

constitute sufficient grounds for recusal. Further, expressions of

impatience, annoyance, dissatisfaction, and even anger, do not

                                  24
establish bias or partiality.

     The parties do not allege that Judge McBryde's alleged bias

stemmed from any extrajudicial source.            A careful review of the

record indicates that Judge McBryde did allow the Government more

leeway during its questioning and did interrupt defense counsel's

questioning     more   often   than       the   Government's        questioning.

Nevertheless, we are not convinced that the judge's remarks and

actions were such that a reasonable person would harbor doubts

about the judge's partiality. The district court therefore did not

abuse its discretion in denying the motion to recuse.

     D.     SUFFICIENCY OF THE EVIDENCE

     Zeigler, Hanks and Landerman contend that the evidence is

insufficient to support their convictions.              When reviewing the

sufficiency of the evidence, this Court views all evidence, whether

circumstantial or direct, in the light most favorable to the

Government with all reasonable inferences to be made in support of

the jury's verdict. United States v. Salazar, 958 F.2d 1285, 1290-

91 (5th Cir.), cert. denied, 506 U.S. 863, 113 S.Ct. 185 (1992).

The evidence is sufficient to support a conviction if a rational

trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.          Id.    The evidence need not exclude

every     reasonable   hypothesis     of    innocence    or    be    completely

inconsistent with every conclusion except guilt, so long as a

reasonable trier of fact could find that the evidence established

guilt beyond a reasonable doubt.           United States v. Faulkner, 17

F.3d 745, 768 (5th Cir.), cert. denied, __ U.S. __, 115 S.Ct. 193

(1994).

                                      25
     To prove a violation of the mail fraud statute, 18 U.S.C. §

1341, the Government must prove beyond a reasonable doubt that

there was (1) a scheme or artifice to defraud, (2) specific intent

to commit fraud, and (3) use of the mails for the purpose of

executing the scheme to defraud.      United States v. Shively, 927

F.2d 804, 813-14 (5th Cir.), cert. denied, 501 U.S. 1209, 111 S.Ct.

2806 (1991).   To prove a wire fraud offense under § 1343, there

must be proof of (1) a scheme to defraud and (2) the use of, or

causing the use of, wire communications in furtherance of the

scheme.   Id. at 813.   After membership in a scheme to defraud is

shown, a knowing participant is liable for any wire communication

that has taken place or subsequently takes place in connection with

the scheme.    Id.   To prove a money laundering offense under 18

U.S.C. § 1956(a)(1)(A)(i), the Government must demonstrate that the

defendant: (1) conducted or attempted to conduct a financial

transaction; (2) that the defendant knew involved proceeds of

unlawful activity; (3) and did so with the intent to promote

unlawful activity.   See United States v. West, 22 F.3d 586, 590-91

(5th Cir.), cert. denied, __ U.S. __, 115 S.Ct. 584 (1994).

     Finally, to prove a conspiracy, the Government must show that

two or more persons agreed to commit a crime and that at least one

of them committed an overt act in furtherance of that agreement.

United States v. Tansley, 986 F.2d 880, 885 (5th Cir. 1993).

          1.    HANKS AND LANDERMAN

     Hanks and Landerman contend that the evidence is insufficient

to convict them because the only evidence linking them to any of

the counts of conviction is the funds from the drilling rig deal.

                                26
They contend that because Horizontal Drilltex, the company involved

in the rig deal, was dismissed from a prior SEC civil action, "res

judicata principles preclude any finding that Horizontal Drilltex,

Inc. funds were the proceeds of specified unlawful activity."                      We

find no merit in this argument.

       The appellants do not dispute that the judgment that dismissed

Horizontal      Drilltex      from   the   previous      suit    provided   that   no

violations of securities laws were admitted or denied.                   As such, it

is clear that the issue of whether the proceeds from the rig deal

were from unlawful activity was not litigated.                   The SEC action did

not terminate with a final judgment on the merits, one of the

requirements necessary for the application of res judicata.                        See

United States v. Shanbaum, 10 F.3d 305, 310 (5th Cir. 1994).

       Hanks    and    Landerman     do    not   argue   that     the   evidence   is

insufficient to sustain their convictions if the evidence regarding

the drilling rig deal is included.                In any event, viewing all the

evidence in the light most favorable to the verdict, the evidence

is sufficient to support the convictions of Hanks for conspiracy

and wire fraud and Landerman for conspiracy and money laundering.

               2.     ZEIGLER

       Zeigler contends there was insufficient evidence to support

his    convictions      for     conspiracy,      mail   fraud,    and   wire   fraud.

Zeigler acknowledges that Ottesen was the principal witness against

him.     Zeigler argues that "Ottesen's testimony should not be

considered as support for [his] conviction where it is demonstrably

false and concocted."           We understand Zeigler's argument to be that

Ottesen's testimony, if true, would be sufficient to sustain his

                                           27
convictions,   but   because   Ottesen's    testimony   is   false,   his

convictions should not be sustained.

     As set forth above, we must construe all reasonable inferences

from the evidence in support of the verdict.       More to the point,

this Court is precluded from invading the province of the jury by

substituting our credibility determinations for those of the jury

unless the witness's testimony is factually impossible, which would

render it incredible as a matter of law.       United States v. Jaras,

86 F.3d 383, 388 (5th Cir. 1996).          Zeigler has not shown that

Ottesen's testimony is incredible as a matter of law. Accordingly,

because the jury has the sole responsibility for determining the

weight and credibility of the evidence, it could and apparently did

credit the testimony of Ottesen.       United States v. Harrison, 55

F.3d 163, 165 (5th Cir.), cert. denied, __ U.S.__, 116 S.Ct. 324

(1995).

     Zeigler also argues that the evidence is insufficient because

no evidence ever directly connected him with the victims of the

four substantive mail and wire fraud counts.       Zeigler, who had a

management position in the company, ignores the fact that the

charges levied against him in the indictment alleged that he aided

and abetted the other defendants in regard to the substantive

counts.   18 U.S.C. § 2.22     Reading the record in the light most


     22
         To uphold a conviction for aiding and abetting under 18
U.S.C. § 2, the Government must prove that the defendant associated
with a criminal venture, purposefully participated in the criminal
activity, and sought by his actions to make the venture successful.
United States v. Polk, 56 F.3d 613, 620 (5th Cir. 1995) (citations
omitted). A defendant associates with the criminal venture if he
shares in the criminal intent of the principal. United States v.
Jaramillo, 42 F.3d 920, 923 (5th Cir.), cert. denied, __ U.S. __,

                                  28
favorable to the verdict, the evidence is sufficient to support

Zeigler's convictions for aiding and abetting his codefendants in

the defrauding of the victims in the substantive mail and wire

fraud convictions.

      E.   DOUBLE JEOPARDY BASED ON RETRIAL

      Cushman, Holloman, Landerman, and Hanks argue that the instant

retrial was barred by the double jeopardy clause.       The district

court granted the appellants' motion for a retrial based on an FBI

Agent's conversation with a juror.

      The general rule is that when a defendant moves for a mistrial

there is no bar to retrying the defendant.    The Supreme Court has

recognized a narrow exception to this rule.   In Oregon v. Kennedy,

456 U.S. 667, 102 S.Ct. 2083, 2091 (1982), the Supreme Court held

that only when the governmental conduct was intended to goad the

defendant into moving for a mistrial may the defendant invoke the

bar of double jeopardy after having requested the mistrial. As the

Government argues, the appellants have failed to allege (or point

to anything in the record indicating) that the FBI agents engaged

in the brief conversation with the juror intending to provoke the

appellants into moving for a mistrial.    United States v. Botello,

991 F.2d 189, 192-93 (5th Cir. 1993), cert. denied, 510 U.S. 1074,

114 S.Ct. 886 (1994). Therefore, this double jeopardy claim fails.

Id.

      F.   DOUBLE JEOPARDY BASED ON CRIMINAL CONTEMPT



115 S.Ct. 2014 (1995). A defendant participates in the criminal
activity if he has acted in some affirmative manner designed to aid
the venture. Id.

                                 29
      Cushman argues that his double jeopardy rights were violated

when he    was    tried     on   the   indictment   containing     the   criminal

contempt charges.      His argument is without merit.

      The elements of the criminal contempt statute, 18 U.S.C. §

401(3) are:      (1) a reasonably specific order; (2) violation of the

order; and (3) the willful intent to violate the order.                  Cooper v.

Texaco, 961 F.2d 71, 72 n.3 (5th Cir. 1992)).              As the Government

argues, these elements have no commonality with the elements of the

conspiracy, mail fraud, wire fraud, and money laundering statutes.23

Accordingly, because the same element test set forth in Blockburger

v. United States, 284 U.S. 299, 304, 52 S.Ct. 180, 76 L.Ed. 306

(1932) is not violated, this claim is without merit.

      III. CONCLUSION

      In light of our disposition of the Sixth Amendment claim, we

do   not   address    the    appellants'      remaining   claims    except    for

Zeigler's argument that the district court erred in refusing to

sever his case.      We have determined that the district court did not

abuse its discretion in denying Zeigler's motion for severance.

See United States v. Williams, 809 F.2d 1072, 1085 (5th Cir.),

cert. denied, 484 u.S. 896, 108 S.Ct. 228 (1987).            Accordingly, we

VACATE the convictions of Cushman, Holloman, Landerman, Hanks, and

Zeigler and remand to the district court for further proceedings.




      23
         The elements of these offenses previously have been set
forth in this opinion.

                                         30